IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-20184
                          Summary Calendar



JOHNNY DWAYNE STATEN,

                                          Plaintiff-Appellant,

versus

ARRON E. HICKSON, Major; T. HENDERSON, Captain;
OFFICER DICKSON,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CV-1026
                       --------------------
                        September 21, 2000


Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

          Johnny Dwayne Staten (#682286), a state prisoner, has

appealed the district court's order denying his Fed. R. Civ. P.

60(b) motion.    The order is reviewed for an abuse of discretion.

See Maddox v. Runyon, 139 F.3d 1017, 1019 (5th Cir. 1998).

          This court's sanction order in Staten v. Pruitt, No. 97-

10396 (5th Cir. Apr. 16, 1998) (unpublished), barred Staten from

filing in forma pauperis appeals or initial civil pleadings only.

Accordingly, the district court abused its discretion by relying


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 00-20184
                                -2-

upon the sanction order in denying the Rule 60(b) motion.    See also

Hatchet v. Nettles, 201 F.3d 651, 652-54 (5th Cir. 2000).        The

order is VACATED, and the case is REMANDED for further proceedings.

          Staten has requested injunctive relief and has moved for

appointment of counsel.   Because the case is being returned to the

district court, the request is DENIED.    Staten has not shown that

this case involves exceptional circumstances requiring appointment

of counsel.   See Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir.

1982).   The request for appointment of counsel is DENIED.

          VACATED AND REMANDED; MOTIONS DENIED.